Name: Commission Regulation (EEC) No 2366/81 of 17 August 1981 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 232/ 16 18 . 8 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2366/81 of 17 August 1981 altering the export refunds on milk and milk products refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece (2), and in particular Article 1 7 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 2216/81 (3), as amended by Regulation (EEC) No 2343/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2216/81 to the information known to the Commission that the export The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2216/81 , modified, are hereby altered , in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 18 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . O OJ No L 214, 1 . 8 . 1981 , p . 54 . (4) OJ No L 230 , 14 . 8 . 1981 , p . 35 . 18 . 8 . 81 Official Journal of the European Communities No L 232/ 17 ANNEX to the Commission Regulation of 17 August 1981 altering the export refunds on milk and milk products Subheadings 04.01 and 04.02 of the Annex to the amended Regulation (EEC) No 2216/81 and the corresponding refunds are to be read as follows : CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1-5 % 011005 2-49 (2) Of a fat content, by weight, exceeding 1 -5 % but not exceeding 3 % 0110 15 4-93 (3) Of a fat content, by weight, exceeding 3 % 0110 20 6-50 b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1-5 % 0110 25 2-49 (2) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 011035 4-93 (3) Of a fat content, by weight, exceeding 3 % 0110 40 6-50 II . Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1 -5 % 0130 10 2-49 (bb) Of a fat content, by weight, exceeding 1 -5 % but not exceeding 3 % 0130 22 4-93 (cc) Of a fat content, by weight, exceeding 3 % 0130 31 6-50 2 . Exceeding 4 % 0140 00 7-56 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1 -5 % 0150 10 2-49 (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0150 21 4-93 (cc) Of a fat content, by weight, exceeding 3 % 0150 31 6-50 2 . Exceeding 4 % 0160 00 7-56 ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % 0200 05 9-54 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % 0200 1 1 14-88 (c) Of a fat content, by weight, exceeding 17 % 0200 21 22-51 No L 232/ 18 Official Journal of the European Communities 18 . 8 . 81 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.01 II . Exceeding 21 % but not exceeding 45 % : (cont'd) (a) Of a fat content, by weight, not exceeding 35 % 0300 12 for exports to :  Zone C 2   Other destinations 26-86 (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 % 0300 13 for exports to :  Zone C 2  Other destinations 42-10 (c) Of a fat content, by weight, exceeding 39 % 0300 20 for exports to :  Zone C 2  Other destinations 46-46 III . More than 45 % : (a) Of a fat content, by weight, not exceeding 68 % 0400 1 1 for exports to :  Zone C 2   Other destinations 52-98 (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % 0400 22 for exports to :  Zone C 2  Other destinations 78-02 (c) Of a fat content, by weight, exceeding 80 % 0400 30 for exports to :  Zone C 2   Other destinations 91-08 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1-5 % 0620 00 32-00 2 . Exceedi'ng 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 0720 00 32-00 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 0720 20 47-07 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 0720 30 51-85 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 58 00 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 0820 20 58-83 (bb) Of a fat content, by weight, exceeding 28 % 0820 30 59-56 18 . 8 . 81 Official Journal of the European Communities No L 232/ 19 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 (cont'd) 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 60-81 (bb) Of a fat content, by weight, exceeding 41 % but exceeding 45 % not 0920 30 69-85 (cc) Of a fat content, by weight, exceeding 45 % but exceeding 59 % not 0920 40 71-28 (dd) Of a fat content, by weight, exceeding 59 % but exceeding 69 % not 0920 50 80-51 (ee) Of a fat content, by weight, exceeding 69 % but exceeding 79 % not 0920 60 87-16 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 93-80 b) Other, of a fat weight content : 1 . Not exceeding 1-5 % 1020 00 32-00 2. Exceeding 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 1120 10 32-00 (bb) Of a fat content, by weight, exceeding 11 % but exceeding 17 % not 1120 20 47-07 (cc) Of a fat content, by weight, exceeding 1 7 % but exceeding 25 % not 1120 30 51-85 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 for exports to :  Poland  Other destinations 90-00 58 00 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 1220 20 58-83 (bb) Of a fat content, by weight, exceeding 28 % 1220 30 59-56 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 60-81 (bb) Of a fat content, by weight, exceeding 41 % but exceeding 45 % not 1320 30 69-85 (cc) Of a fat content, by weight, exceeding 45 % but exceeding 59 % not 1320 40 71-28 (dd) Of a fat content, by weight, exceeding 59 % but exceeding 69 % not 1320 50 80-51 (ee) Of a fat content, by weight, exceeding 69 % but exceeding 79 % not 1320 60 87-16 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 93-80 No L 232/20 Official Journal of the European Communities 18 . 8 . 81 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont 'd) III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2-5 kg or less and of a fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8-9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 12  (22) Exceeding 3 % , by weight 1420 22 6-50 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50  (22) Exceeding 3 % , by weight, but not exceeding 7-4 % 1420 60 11-57 (33) Exceeding 7-4 % 1420 70 15-44 2 . Other, of a non fat lactic dry matter content : (aa) Of less than 15%, by weight 1520 10 12-71 (bb) Of 1 5 % or more, by weight 1520 20 18-32 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 % , by weight, but not exceeding 8-9 % 1630 00 6-50 (33) Exceeding 8-9 % , by weight, but not exceeding 11 % 1630 10 12-71 (44) Exceeding 11 % , by weight, but not exceeding 21 % 1630 20 15-27 (55) Exceeding 21 % , by weight, but not exceeding 39 % 1630 30 for exports to :  Zone C 2  Other destinations 26-86 (66) Exceeding 39 % 1630 40 for exports to :  Zone C 2  Other destinations 46-46 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1630 50  (22) Exceeding 3 % , by weight, but not exceeding 7-4 % 1630 60 11-57 (33) Exceeding 7-4 % , by weight, but not exceeding 8-9 % 1630 70 15-44 (44) Exceeding 8-9 % 1630 80 18-32 2. Exceeding 45 % 1720 00 for exports to :  Zone C 2  Other destinations 52-98 18 . 8 . 81 Official Journal of the European Communities No L 232/21 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 B. Containing added sugar : (cont'd) I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2-5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1-5 % 2220 00 0-3200 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % 2320 10 0-3200 (4) per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 1 7 % 2320 20 0-4707 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2320 30 0-5185 0 per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 0-5800 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 0-5800 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2420 20 0-6985 (4) per kg 2. Other, of a fat content, by weight : aa) Not exceeding 1-5 % 2520 00 0-3200 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % 2620 10 0-3200 (4) per kg (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 2620 20 0-4707 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2620 30 0-5185 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2620 40 0-5800 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2720 10 0-5800 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2720 20 0-6985 (4) per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 % : No L 232/22 Official Journal of the European Communities 18 . 8 . 81 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 ( 1 ) Of a fat content, by weight, not exceeding 6-9 % and (cont'd) of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 2810 11 -o per kg (22) Exceeding 3 % by weight 2810 12 0-0650 (4) per kg (bb) Of 15 % or more 2810 15 9-72 0 (2) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2810 20 18-97 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2910 70 9-72 0 (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2910 76 18-97 0 (cc) Of a fat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0-1380 0 per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 for exports to :  Zone C 2   Other destinations 0-2686 (&lt;) per kg (ee) Of a fat content, by weight, exceeding 39 % 2910 90 for exports to :  Zone C 2   Other destinations 0-4646 (4) per kg 2. Exceeding 45 % 3010 00 for exports to :  Zone C 2   Other destinations 0-5298 C) per kg 18 . 8 . 81 Official Journal of the European Communities No L 232/23 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted. When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or ^dded lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 1 00 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. Is) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded ?s cheese wastes . No refund shall be applicable to cheeses or curd containing non-milk fat. However, in the case of cheese in which ingredients (such as ham, nuts etc.) which contain non-milk fat have been added a maximum of 5 % by weight of non-milk fat is allowed. (7) This amount applies to the net weight, minus the weight of the brine. (") When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68, as last amended by Regulation (EEC) No 242/80.  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain, Qatar, Kuwait, Sultanate of Oman, Union of Arab Emirates (Abu Dhabi , Dubai, Sharjah, Ajman, Umm al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.